Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 05/13/2021. 
Claims 1-20 are presented for examination. 
References in applicant's IDS form 1449 received on 05/13/2021 have been considered by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rhodes et al. “US 10,176,448 B1” (Rhodes).
Regarding Claim 1:  A method comprising:
determining, by one or more processors, a predicted amount of an item predicted to be ordered over a first period of time (at least see Rhodes Abstract; Fig. 7);
sending, by the one or more processors, to a courier device associated with a courier, a communication for picking up a quantity of the item based at least in part on the predicted amount (at least see Rhodes 9:54-67 and 10:1-15);
receiving, by the one or more processors, from the courier device, an indicated geographic location of the courier device determined at least in part from a satellite positioning system receiver associated with the courier device (at least see Rhodes 2:19-41);
determining, by the one or more processors, an amount of the item possessed by the courier (at least see Rhodes 8:15-28);
determining, by the one or more processors, a plurality of past delivery locations within a threshold courier travel time of the indicated geographic location of the courier device (at least see Rhodes 8:29-55);
determining, by the one or more processors, a plurality of buyer devices associated with the plurality of past delivery locations (at least see Rhodes 3:3-29); and
sending, by the one or more processors, to the plurality of buyer devices, respective electronic communications indicting that the item is available for delivery from the courier located within the threshold courier travel time of a respective buyer location (at least see Rhodes Abstract; Fig. 5 and 14).
Regarding Claim 2: The method as recited in claim 1, further comprising determining the predicted amount of the item predicted to be ordered based at least in part on determining a number of the items ordered during a same time period on a same day of a past week (at least see Rhodes 4:3-37).
Regarding Claim 3: The method as recited in claim 1, further comprising: determining, based at least in part on the plurality of past delivery locations, a cluster of buyer locations associated with plurality of past delivery locations; and sending, to the courier device, an indication of a recommended waiting location based at least in part on the cluster (at least see Rhodes 9:17-37). 
Regarding Claim 4: The method as recited in claim 1, further comprising: ranking, based at least in part on past order information, a plurality of items including the item ordered within a geographic region, wherein the ranking is based at least in part on a quantity of each item ordered of the plurality of items; and selecting the item for the courier based at least in part on the item being ranked higher than a threshold ranking (at least see Rhodes 13:3-56).
Regarding Claim 5: The method as recited in claim 4, further comprising selecting the item based at least in part on determining that a spoilage time associated with the item exceeds a threshold spoilage time (at least see Rhodes 6:32-60).
Regarding Claim 6: The method as recited in claim 1, further comprising: determining that a number of the item ordered by buyers over a second period of time is less than the predicted number by another threshold amount; and sending, to the plurality of buyer devices, respective electronic communications indicting that the price of the item is additionally reduced (at least see Rhodes 3:30-51).
Regarding Claims 7-20:  all limitations as recited have been analyzed and rejected with respect to claims 1-6.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627